Order entered July 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00648-CV

                 IN THE ESTATE OF JOHN M. HOUSTON, DECEASED

                         On Appeal from the Collin County Probate
                                  Collin County, Texas
                           Trial Court Cause No. PB-001-56605

                                           ORDER
        Before the Court is county clerk Stacey Kemp’s July 18, 2017 request to extend time to

file the clerk’s record until appellant files a request and pays the fee. We ORDER appellant to

provide the Court within TEN DAYS written verification that (1) the clerk’s record has been

requested; and (2) the fee has been paid or that appellant has made arrangements to pay the

clerk’s record; or (3) appellant has been found to be entitled to proceed without payment of

costs. Our July 18, 2017 notice regarding the record may be disregarded.

        If the Court does not receive the requested documentation within the time specified, the

Court may dismiss the appeal. See TEX. R. APP. P. 37.3(b). We DENY Ms. Kemp’s request as

moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE